UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EARLIEST EVENT REPORTED – August 12, 2010 WIRELESS AGE COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 001-31338 98-0336674 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification Number) 3565 King Road, Suite 102 King City, Ontario Canada L7B 1M3 (Address of principal executive offices) (905) 833-2753 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act  Soliciting material pursuant to Rule14a-12 under the Exchange Act  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 2.02 Results of Operations and Financial Conditions Unaudited earnings for the fourth quarter and fiscal year ended December 31, 2008 were announced in a press release on August 12, 2010.The press release and financial statements, set forth as exhibits 99.1 and 99.2 respectively, are incorporated by reference in this item 2.02. Item 9.01: Financial Statementsand Exhibits. (d) Exhibits Exhibit 99.1 Press Release dated August 12, 2010. Exhibit 99.2 Financial Schedules SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Wireless Age Communications, Inc. has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. WIRELESS AGE COMMUNICATIONS, INC. Dated:August 12, 2010 By: /s/ John G. Simmonds Name:John G. Simmonds Title:Chief Executive Officer
